Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because of the reasons presented on the requirement for election/restriction mailed 10/20/1022. For example the different groups are classified in different CPC areas creating a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4 The term “diamond-like” is a relative term which renders the claim indefinite. The term “diamond-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how “diamond-like” the cutting element would have to be to read on the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Huang et al. (US2002065029A1; Hereinafter “Huang”).
Regarding Claim 1 Huang discloses a pad conditioning disk (See Fig. 4) configured to condition a polishing pad of a chemical mechanical polishing tool (See Abstract), comprising: a plurality of zones (Zones 31 and 30, See Fig. 4) comprising cutting elements(See Para 10, “Conditioning heads can be made from materials including diamond particles or nylon” with diamond as the cutting elements) that selectively engage the polishing pad based on a positioning of the plurality of zones (See Fig. 5a, 5b and 5c).

    PNG
    media_image1.png
    208
    623
    media_image1.png
    Greyscale

Regarding Claim 2 Huang discloses the pad condition disk of claim 1, wherein the plurality of zones are moveable with respect to each other. (See Fig. 5a, 5b and 5c and Para. 10 “To operate the multi-functional conditioning heads, pneumatic valve system or a motor is used to activate different combination of heads in each conditioning session according to the type of conditioning required.”)
Regarding Claim 3 Huang discloses the pad condition disk of claim 1, wherein the plurality of zones are moveable with respect to each other (See Fig. 5a, 5b and 5c) so that cutting elements of a first zone of the plurality of zones engage the polishing pad during a chemical mechanical polishing process while cutting elements of a second zone of the plurality of zones do not engage the polishing pad (See Fig. 5b and 5c and Para 10).
Regarding Claim 4 Huang discloses the pad conditioning disk of claim 1, wherein the cutting elements are diamonds or diamond-like films of a same or a different shape, size, distribution, density, and/or configuration (See Para 10, “Conditioning heads can be made from materials including diamond particles or nylon”)
Regarding Claim 5 Huang discloses the pad conditioning disk of claim 1, wherein at least one cutting element is a brush. (See Para 26 “conditioning head 31 can be a nylon brush”)
Regarding Claim 7 Huang discloses The pad conditioning disk of claim 1, wherein the pad conditioning disk is connected to a pad conditioner arm (See tube Fig. 5a-5c) of the chemical mechanical polishing tool by a moveable connector (See Fig 5a-5c), and an actuator facilitates movement between the first zone and at least another zone. (See Para. 10; “To operate the multi-functional conditioning heads, pneumatic valve system or a motor is used to activate different combination of heads in each conditioning session according to the type of conditioning required.”)
Regarding Claim 9 Huang discloses the pad conditioning disk of claim 1, wherein the plurality of zones are at least one of: circles, rings, radial pies, spiral ribs, rectangular or triangular cutouts, and dies (See Fig. 5a-5c and Para 10. “The conditioning heads may be, for example, round, oval, linear or cruciform in shape.”).
Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lan et al. (US 20190152020 A1); Hereinafter “Lan”).
Regarding Claim 1 Lan discloses a pad conditioning disk (115, See Fig. 1) configured to condition a polishing pad of a chemical mechanical polishing tool (See Para. 20), comprising: a plurality of zones (116 and 118, See Fig. 1) comprising cutting elements (204 and 214, See Fig. 2B) that selectively engage the polishing pad based on a positioning of the plurality of zones (See Fig. 3, Wherein zone 116 is the one selected to engage the polishing pad).
           
    PNG
    media_image2.png
    398
    558
    media_image2.png
    Greyscale

Regarding Claim 2 Lan discloses the pad condition disk of claim 1, wherein the plurality of zones are moveable with respect to each other. (See Fig. 3, Wherein zone 116 and 118 are movable with respect to each other)
Regarding Claim 3 Lan discloses the pad condition disk of claim 1, wherein the plurality of zones are moveable with respect to each other (See Fig. 3, Wherein zone 116 and 118 are movable with respect to each other) so that cutting elements of a first zone of the plurality of zones engage the polishing pad during a chemical mechanical polishing process while cutting elements of a second zone of the plurality of zones do not engage the polishing pad (See Fig. 3 and Para 35 “the first disk 116 and the second disk 118 can dress the polishing pad 105 either simultaneously or alternately”).
Regarding Claim 4 Lan discloses the pad conditioning disk of claim 1, wherein the cutting elements are diamonds or diamond-like films of a same or a different shape, size, distribution, density, and/or configuration (See Para. 30, “204 may be formed of diamond”).
Regarding Claim 7 Lan discloses the pad conditioning disk of claim 1, wherein the pad conditioning disk (115, See Fig. 1) is connected to a pad conditioner arm (128, See Fig. 1) of the chemical mechanical polishing tool by a moveable connector (See Fig. 3 wherein 128 is moved; “retractable”), and an actuator facilitates movement between the first zone and at least another zone (See Para 27; “the control module 130 is configured to communicate configuration parameters (e.g., expansion and retraction) of the first shaft 126 and the second shaft 128.” Disk sequence is controlled by membrane)
Regarding Claim 8 the pad conditioning disk of claim 1, wherein a first zone (116, See Fig. 1) is connected to a pad conditioner arm (112, See Fig. 1) of the chemical mechanical polishing tool by a first moveable connector (126, See Fig. 2B) and a second zone (118, See Fig. 1) is connected to the pad conditioner arm by a second moveable connector(128, See Fig. 2B), further wherein at least one of: the first moveable connector is actuated along a Z-axis to facilitate vertical independent movement of the first zone with respect to the second zone (See Fig. 2B; where the arms are controlled alternatively); and the second moveable connector is actuated along a Z-axis to facilitate vertical independent movement of the second zone with respect to the first zone(See Fig. 2B; where the arms are controlled alternatively).
Regarding Claim 9 Lan discloses the pad conditioning disk of claim 1, wherein the plurality of zones are at least one of: circles, rings, radial pies, spiral ribs, rectangular or triangular cutouts, and dies. (See Fig. 1 and 2A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Tregub et al. (WO2018063242A; Hereinafter “Tregub”)
Regarding Claim 5 Lan discloses the pad conditioning disk of claim 1, Lan is silent to the conditioning pad wherein at least one cutting element is a brush. Tregub discloses a disk conditioning pad wherein at least one of the cutting elements is a brush (See Fig. 3)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lan to incorporate the teachings of Tregub and provide the pad conditioning disk with a brush as one of the cutting elements. Doing so accelerates the CMP process, increases the useful life of CMP conditioner consumables, and provides for fine-tuning for various CMP processes. (See Para. 26 of Tregub)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Wang et al. (US 20090075567 A1; Hereinafter “Wang”)
Regarding Claim 6 Lan discloses the pad conditioning disk of claim 1, wherein a first zone of the plurality of zones comprise grit diamonds of a certain shape, size, distribution and density (204 See Fig. 2B where the diamonds are of a certain shape, size distribution and density, also se Para 30), Lan is silent to the second zone of the plurality of zones comprising chemical vapor deposition (CVD) diamond film coated on a textured surface. Wang teaches a conditioning pad with multiple zones wherein a second zone of the plurality of zones comprising chemical vapor deposition (CVD) diamond film coated on a textured surface (202 See Fig. 2A-2B and Para. 38) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lan to incorporate the teachings of Wang and provide the second zone with a diamond film coating done via CVD. Coating the surface with a film of diamonds would improve the wear, abrasion and corrosion resistance as it is known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeh et al. (US 9908213 B2) – Relates to a pad conditioning disk having a plurality of zones (See Fig. 3b)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/               Examiner, Art Unit 3723                                                                                                                                                                                         

/DON M ANDERSON/Primary Examiner, Art Unit 3733